



Exhibit 10.8.3


THIRD AMENDED AND RESTATED AGREEMENT OF LEASE
THIS THIRD AMENDED AND RESTATED AGREEMENT OF LEASE (this "Lease") is entered
into on the 1st day of December, 2016, by and between Wynn Las Vegas, LLC, a
Nevada limited liability company, having its principal place of business at 3131
Las Vegas Boulevard South, Las Vegas, Nevada 89109, Attention: Legal Department,
as lessor ("Lessor"), and Stephen A. Wynn, an individual, having his current
residence at 3131 Las Vegas Boulevard South, Las Vegas, Nevada 89109, as lessee
("Lessee").
RECITALS:
A.    Lessor is a wholly-owned subsidiary of Wynn Resorts, Limited, and the
developer, owner and operator of the world-class luxury casino and resort hotel
located at 3131 Las Vegas Boulevard South, Las Vegas, Nevada, commonly known as
Wynn Las Vegas (the "Resort").
B.    Lessee is a principal shareholder, Chairman of the Board of Directors and
Chief Executive Officer of Wynn Resorts, Limited.
C.    Lessor and Lessee believe it is in Lessor’s best interests for Lessee to
live in the Resort and that Lessee pay fair market value for his accommodations
as set forth herein.
D.    The Parties have entered into that certain 2013 Second Amended and
Restated Agreement of Lease, dated as of November 7, 2013, as amended (the
“Existing Lease”), pursuant to which Lessee leases luxury villas in the Resort.
E.    The Parties desire to amend and restate the Existing Lease in its entirety
to set forth their agreements with respect to Lessee’s lease of luxury villas in
the Resort.


NOW, THEREFORE, it is agreed as follows:


1.Demise. Subject to the terms and conditions that follow, Lessor leases to
Lessee, and Lessee leases from Lessor, two (2) luxury villas located in the
Resort known as Fairway Villa Unit No. 200 and Fairway Villa Unit No. 300, with
a combined total square footage of approximately 6,223 square feet, as currently
improved, including all furniture and furnishings contained therein
(collectively, the "Villas").
2.    Term. The term of this Lease shall be effective as of November 3, 2016
(“Effective Date”) and terminate concurrently with the term of Lessee’s
Employment Agreement with Wynn Resorts, Limited (the “Term”); provided that,
either party may terminate the Lease upon ninety (90) days prior written notice
to the other.
3.    Rental Value.
(a)    Commencing on the Effective Date and ending on November 2, 2018, Lessee
shall pay to Lessor rent for the Villas of Three Hundred and Five Thousand Six
Hundred Eighty Dollars ($305,680) per year (the “Rental Value”). The Rental
Value shall be equal to the fair market value of the accommodations provided.
The Rental Value of the Villas shall be re-determined every two (2) years during
the Term, based upon a valuation completed


1

--------------------------------------------------------------------------------





by an independent real estate expert practicing in the greater Las Vegas area or
other qualified independent expert approved by the Audit Committee.
(b)    It is the intention of the parties that Lessee be deemed a “permanent
resident” of the Resort for the purpose of exempting the rental of the Villas
hereunder from the transient lodging tax imposed by state and local law in Clark
County, Nevada. Lessor agrees to dispute the imposition or attempted imposition
of any transient lodging tax on Lessee’s rental of the Villas. Lessee agrees,
however, to pay any transient lodging tax that ultimately may be imposed on his
rental of the Villas, notwithstanding the parties’ intention or any unsuccessful
dispute initiated by Lessor.
(c)    The parties further agree that the provisions of Chapter 651 of the
Nevada Revised Statutes, regarding the posting of daily room rates, the
maintenance of a registration card, and the furnishing of rental receipts, shall
not apply to this Lease.
4.    Capital Improvements. Lessor shall pay for all capital improvements to the
Villas. Lessor shall reimburse Lessee for all amounts paid by Lessee for capital
improvements to the Villas. All Capital Improvements to the Villas shall be
approved in advance by Lessor.
5.    Maintenance and Services. Lessor shall maintain the Villas and provide all
services and utilities with respect thereto in a manner consistent with the
Resort’s standards; provided however, that Lessor shall only be obligated to
provide maid service in the Villas on Saturdays and Sundays of each week during
the Term. Lessee shall be responsible to arrange and pay for maid service in the
Villas from Monday through Friday of each week during the Term. Lessee shall
also be permitted to use certain warehouse space owned by Lessor as part of
Lessee’s rental of the Villas. All taxes and utilities with respect to the
Villas, other than personal long distance telephone charges and taxes associated
with the maid service arranged by the Lessee, shall be paid by Lessor and deemed
included in the Rental Value of the Villas described in Section 3 above. Lessee
shall be responsible for payment of all personal long distance telephone
charges, which shall be billed to him separately by the Resort in accordance
with its customary practices.
6.    Alterations. Lessee shall not make any alterations to the Villas without
the approval of the Audit Committee. All alterations to the Villas shall remain
upon the premises and become the property of Lessor. Upon termination of this
Lease, Lessee shall remove all of his personal property and vacate the Villas.
7.    No Assignment or Subletting. Lessee shall have no right to assign his
interest in this Lease or to sublet all or any portion of the Villas for any
period.
8.    Termination of Existing Lease. As of the Effective Date, the Existing
Lease is terminated in its entirety and of no further force or effect.


2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first written above. This Lease is subject to and shall become effective only
upon approval by the Audit Committee.


WYNN LAS VEGAS, LLC,                     
a Nevada limited liability company,    
        
                        
/s/ Maurice Wooden
 
/s/ Stephen A. Wynn
Maurice Wooden
 
Stephen A. Wynn
President
 
 





3